George Rose Smith, Justice. The Director of the Alcoholic Beverage Control Department, after notice and a hearing, found that the two appellants, who own and operate a liquor store in Newport, had unlawfully sold alcoholic beverages to a minor. The Director ordered that the appellants’ liquor and beer permits be suspended for thirty days. The Director’s decision was sustained by the Alcoholic Beverage Control Board and by the circuit court. This appeal is from the circuit court’s judgment. The appellants concede that the only question is whether the administrative decision is supported by substantial evidence. Ark. Stat. Ann. § 5-713 (Supp. 1971). The youth who made the actual purchase testified that in doing so he displayed to the seller, Noble Jarvis, a Selective Service card which showed the purchaser to be not quite nineteen years old. That testimony was corroborated by another youth, who was present, and by a State policeman, who arrested the two boys a few moments later. Noble Jarvis admitted the sale but testified that the Selective Service card showed the purchaser to be over twenty-one. It is evident that the administrative decision, upon conflicting testimony, is amply supported by substantial proof. Affirmed.